IN THE SUPREME COURT OF THE STATE OF NEVADA


                      THE BOARD OF TRUSTEES OF THE                           No. 67899
                      CLARK COUNTY SCHOOL DISTRICT,
                                          Appellant,
                                     vs.
                      BROCADE COMMUNICATION
                                                                               FILED
                      SYSTEMS, INC., A DELAWARE                                 JUN 22 2016
                      CORPORATION,
                                          Respondent.




                                           ORDER DISMISSING APPEAL

                                  This is an appeal from amended findings of fact and
                      conclusions of law granting respondent's motion for a preliminary
                      injunction. Eighth Judicial District Court, Clark County; Elizabeth Goff
                      Gonzalez, Judge. Respondent has filed a motion to dismiss this appeal as
                      moot. Appellant opposes the motion.'
                                  Having considered the motion, opposition, and other
                      documents before this court, we agree with respondent that this appeal is
                      moot and conclude that appellant fails to demonstrate that the appeal falls
                      within the capable-of-repetition-yet-evading-review exception to the
                      mootness doctrine.   See Bisch v. Las Vegas Metro Police Dept.,       129 Nev.
                      Adv. Op. 36, 302 P.3d 1108, 1113 (2013); Personhood Nevada v. Bristol,
                      126 Nev. 599, 602, 245 P.3d 572, 574 (2010); NCAA v. University of

                            "We reject appellant's assertion that the motion is untimely.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ,   ne
                Nevada, 97 Nev. 56, 57, 624 P.2d 10, 10 (1981). Accordingly, we grant the
                motion and
                                 ORDER this appeal DISMISSED.




                                                                                J.
                                                  Hardesty
                                                     ,-----

                                                                                J.
                                                  Saitta




                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Kolesar & Leatham, Chtd.
                     Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                     Polsinelli, PC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2